Concurring & Dissenting Opinion by
Judge MacPhail:
I respectfully dissent only to that part of the majority opinion which reverses the Commissions actions relating to employee discount service. I do not agree with the majority that the Bells employees are members of a class whose interest the Commission has a duty to protect nor do I agree with the majority that discounted telephone service to employees is a necessary expense rationally related to the company’s provision of service to the public (majority op. ct. 41, 42).
Judge Palladino joins in this dissent.